t c memo united_states tax_court william and lisa brunsell petitioners v commissioner of internal revenue respondent docket no filed date jeffrey d moffatt for petitioners scott b burkholder for respondent memorandum opinion kroupa judge this case is before the court on petitioners’ motion for litigation costs including attorney’s fees pursuant to section and rule 1all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated we are asked to decide whether petitioners are entitled to recover litigation costs we hold that they are not background petitioners reside in california respondent issued petitioners a letter 566-b ez 30-day_letter notifying petitioners that respondent was examining their income_tax return for specifically with respect to the claimed dependency_exemptions and child_tax_credit the 30-day_letter requested documentation to support petitioners’ claiming exemptions and credits for three children listed on the return for and informed petitioners that respondent would issue a deficiency_notice if petitioners failed to provide the necessary documentation petitioners timely submitted additional documentation including school records for the children showing the children’s address as petitioners’ address the entry of judgment finalizing petitioner wife’s divorce from her ex-husband and the marital settlement agreement giving sole physical custody of the three children to petitioner wife respondent mailed petitioners a letter on date stating that even though respondent had received petitioners’ earlier mailing petitioners still needed to provide additional 2petitioners still mistakenly believe that respondent’s deficiency_notice denied the earned_income_credit eic petitioners did not seek the eic for information to claim the three dependency_exemptions and the child_tax_credit respondent gave petitioner sec_15 days to submit this additional information the letter also advised petitioners that they could appeal the proposed changes to the appeals_office and included a copy of publication 3498-a the examination process which explained how to appeal respondent’s proposed determination petitioners neither provided more information within the 15-day period nor made an appeal or protest to the appeals_office respondent issued a deficiency_notice on date disallowing the three dependency_exemptions and the child_tax_credit petitioners did not request an appeals_office conference or file a protest before the deficiency_notice was mailed nor did they participate in an appeals_office conference before filing the petition with this court respondent conceded after petitioners filed the petition with this court that petitioners owed no deficiency petitioners filed a motion for reasonable_litigation_costs seeking dollar_figure in fees paid to their attorney dollar_figure in court costs and an additional dollar_figure in fees that they have not yet paid their attorney but which they seek from the court 3petitioners did not file an additional affidavit containing detailed information regarding fee arrangements hours spent etc as required by rule d respondent objects to this motion neither party requested a hearing discussion we now address whether petitioners may recover any of the dollar_figure in litigation costs the prevailing_party may be awarded reasonable_litigation_costs in any court_proceeding by or against the united_states sec_7430 if the government establishes that its position was substantially justified the moving party will not be treated as having prevailed sec_7430 a prevailing_party must establish to obtain such an award that the party has exhausted the administrative remedies available the party has substantially prevailed in the controversy the party satisfies certain net_worth requirements the party has not unreasonably protracted the proceedings and the amount of costs is reasonable sec_7430 and c the requirements of sec_7430 are conjunctive and the failure to satisfy any one of the requirements precludes an award of costs see sec_7430 and c see also rule e swanagan v commissioner tcmemo_2000_294 4respondent contends that petitioners’ evidence of the costs they incurred is inadequate to satisfy this requirement it is not necessary however to reach this issue because petitioners do not satisfy the threshold requirement of exhausting their administrative remedies a threshold requirement exists for the recovery_of litigations costs the taxpayer must have exhausted the available administrative remedies before filing a petition sec_7430 burke v commissioner tcmemo_1997_127 sec_301_7430-1 proced admin regs a taxpayer exhausts his or her administrative remedies where an appeals_office conference is available only if the taxpayer participated in such a conference before filing a petition burke v commissioner supra sec_301_7430-1 g example proced admin regs petitioners did not request an appeals_office conference or file a protest before the deficiency_notice was mailed nor did they participate in an appeals_office conference before filing the petition with this court none of the limited exceptions applies to relieve petitioners of the requirement that they participate in an appeals_office conference to be treated as having exhausted available administrative remedies see shaw v commissioner tcmemo_2005_106 the appeals office’s mission is to resolve tax controversies without litigation administration internal_revenue_manual cch pt at big_number date the internal_revenue_service is seeking facts during the appeals phase to decide whether it should determine a deficiency and thereby force a taxpayer to incur litigation costs or pay the tax see eg shaw v commissioner supra this court has previously warned taxpayers and their counsel that waiving the opportunity for an appeals_office conference does not comply with the exhaustion-of-administrative-remedies requirement or preserve a right to recover litigation costs 117_tc_48 affd 55_fedappx_476 9th cir this court seeks to preserve the role that the administrative appeal process plays in resolving tax disputes by requiring taxpayers to participate in an appeals_office conference before litigation see burke v commissioner supra citing h rept pincite and senate comm on finance technical explanation of committee amendment cong rec date we have considered all the arguments of the parties and to the extent we have not addressed them we find them to be irrelevant moot or meritless we hold that petitioners did not exhaust their administrative remedies by participating in an appeals_office conference and therefore petitioners are not entitled to an award of litigation costs accordingly we need not nor do we address whether petitioners satisfied any of the remaining requirements of sec_7430 to reflect the foregoing an order will be issued denying petitioners’ motion for litigation costs and decision will be entered for petitioners
